Title: To George Washington from William Jackson, 31 August 1789
From: Jackson, William
To: Washington, George

 

Sir,
New York, August 31st 1789.

On an intimation received this morning from my much respected friend General Lincoln, I presume to address Your Excellency—and to renew the wish which I had the honor to communicate to you at Philadelphia.
Should I be so happy as to receive your commands—it will be my best pride and most earnest endeavor long to merit the permission of assuring Your Excellency that I am, with the most respectful and sincere attachment, Your faithful, obedient servant

W. Jackson

